              Case 3:19-cv-06170-RJB Document 35 Filed 12/14/20 Page 1 of 1




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
      BRIAN JUDAH MICHALEK,
 7                                                       No. 3:19-CV-6170-RJB-DWC
 8                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      PORT TOWNSEND POLICE
10    DEPARTMENT, et al.,
                          Defendants.
11

12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge David
13
     W. Christel, objections to the Report and Recommendation, if any, and the remaining record,
14
     does hereby find and ORDER:
15

16          (1)    The Court adopts the Report and Recommendation (Dkt. 33).

17          (2)    The Complaint is dismissed without prejudice due to Plaintiff’s failure to
                   prosecute this case.
18
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
19
                   Defendants, and to the Hon. David W. Christel.
20
            DATED this 14th day of December, 2020.
21

22

23
                                          A
                                          ROBERT J. BRYAN
24                                        United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
